Title: From George Washington to Brigadier General Alexander McDougall, 10 April 1777
From: Washington, George
To: McDougall, Alexander



Dear sir
Morris Town Aprill 10th 1777

Inclosed you have an Information which was given in Yesterday, by a Man who was in Newyork on Monday last, & which from a variety of Circumstances, I believe to be in a great measure true; therefore transmit it to you, that you may be prepar’d in case their Destination should be up North River, which at this time is not generally expect’d—I could wish you would give a Copy of this to Genl Clinton that he may also exert himself to render his post as Defensible as time will permit. I shall expect you to do every thing in your power to hasten in the Troops & let me know frequently the State of things in that Quarter. I am Dear Sir Your mo. Obedt Servt

Go: Washington

